                       Case 1:16-cv-06287-KPF Document 109 Filed 05/06/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Southern District
                                                   __________  DistrictofofNew York
                                                                            __________


                      Castillo Marcelino et al                      )
                              Plaintiff                             )
                                 v.                                 )      Case No.     16-cv-06287-KPF
                        374 Food Inc. et al                         )
                             Defendant                              )

                                                       APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff                                                                                                              .


Date:          05/03/2019                                                                     /s/ Yolanda Rivero
                                                                                               Attorney’s signature


                                                                                          Yolanda Rivero [YR 4464]
                                                                                           Printed name and bar number
                                                                                      Michael Faillace & Associates, P.C.
                                                                                       60 East 42nd Street, Suite 4510
                                                                                            New York, NY 10165

                                                                                                     Address

                                                                                           yrivero@faillacelaw.com
                                                                                                 E-mail address

                                                                                                (212) 317-1200
                                                                                                Telephone number

                                                                                                (212) 317-1620
                                                                                                  FAX number


            Print                         Save As...                                                                     Reset
